ORDER
PER CURIAM
Trans World Airlines, Inc. appeals the award of the Labor and Industrial Relations Commission (Commission) which found, in a two-to-one decision, that David Bentler (Employee) had a forty percent permanent partial disability of the body as a whole due to a back injury he sustained while at work on November 13,1998.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be *886without merit. We find the Commission’s award is supported by competent and substantial evidence on the whole record. No error of law appears. An extended opinion would have no precedential value. We affirm the Commission’s award pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for order affirming the award pursuant to Rule 84.16(b).